Citation Nr: 1403127	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case in August 2011, December 2011 and December 2012.    

The Board notes that, in addition to the paper claims file, there is a Veterans Benefits Management System and Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in these files reveals that there are VA medical records dated from 1997 to 2013, as well as a brief filed by the Veteran's representative.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2013, brief, the Veteran's representative raises a new theory of entitlement for service connection for bilateral hearing loss.  Specifically, he asserted that the Veteran's bilateral hearing loss may be secondary to his service-connected diabetes mellitus and cited to a medical study.  As such, a medical opinion is required to address this issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a notice letter to the Veteran, which includes information regarding what evidence is necessary to substantiate a claim for service connection on a secondary basis.  

2.  After the above development has been completed, the RO/AMC should obtain a VA medical opinion to determine the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  If the examiner determines that an examination of the Veteran is necessary, the RO/AMC should schedule such an examination.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has bilateral hearing loss that is caused by or permanently aggravated by his service-connected diabetes mellitus.  In so doing, the examiner should address the medical study reference in the December 2013 appellate brief.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

